PER CURIAM:
Claimant seeks damages for alleged continuing physical and mental injuries allegedly resulting from the administration of certain anti-psychotic medications at the West Virginia University Medical Center (hereinafter referred to as the Medical Center) in October 1971. Claimant was taken to the Emergency Room at the Medical Center on September 27, 1971, where he was examined by Dr. James Stevenson, a psychiatrist and the current Chairman of the Department of Behavioral Medicine and Psychiatry at the Medical Center. It was determined at that time that the claimant would be better served by admission onto a closed ward, and was transported to Ohio Valley General Hospital, a private hospital in Wheeling, West Virginia, where it appeared that he signed documents that may have been voluntary admittance forms. In October 1971, claimant was returned to the Medical Center where he remained for two weeks. He continued treatment as an outpatient with Dr. Stevenson for a period of seven months. Claimant alleges that as a result of unreasonable treatment at the Medical Center, he has had continual problems adjusting to his environment, as well as physical problems, including hypotension and an allergic condition resulting in problems with his eyes.
Dr. Stevenson testified about his treatment of claimant and about the treatment claimant received at Ohio Valley General Hospital, as *126reflected in records received from that institution. The claimant was given two types of anti-psychotic medications while at Ohio Valley, one of which was discontinued after claimant developed a skin rash. The rash cleared after the drug was no longer administered. Claimant was placed on another type of anti-psychotic drug at the Medical Center, which was discontinued after two weeks, as claimant exhibited no psychotic thinking. During the period claimant was given these drugs, he complained of other side effects, such as blurred vision and motor restlessness. These effects were described by Dr. Stevenson as being acute and allergic reactions to the drugs. These problems ended once the drugs were discontinued.
Dr. Stevenson stated that other side effects can result from long-term chronic use of anti-psychotic medications, but in his opinion, claimant does not suffer from any long-term adverse reactions to the drugs. He added that the treatment claimant received during the two weeks at the Medical Center was medically appropriate, an opinion also voiced by Dr. David Z. Morgan, Associate Dean of the West Virginia University School of Medicine and family physician for claimant’s family.
After reviewing all of the evidence presented, the Court concludes that the claimant has not established, by a preponderance of the evidence, that he has suffered permanent physical or mental injuries as a result of medications administered at the Medical Center. The expert medical testimony indicated that any side effects suffered by claimant were temporary in nature, and that the treatment he received was consistent with accepted medical practices. The Court must, therefore, disallow the claim.
Claim denied.